ORDER
PER CURIAM
E.W. appeals from the trial court’s judgment of the juvenile division of the circuit court finding that he had committed the delinquent act of second-degree assault, in violation of Section 565.060, RSMo 2000.1 We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential or precedential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).

. Unless otherwise indicated, all further statutory references as to RSMo 2000 as amended.